                  Case 3:21-cv-06984-JSC Document 34 Filed 09/07/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   BRIAN ECHARD, on behalf of himself and all                CASE NO. C21-0112-JCC
     others similarly situated,
10
                                                               ORDER OF TRANSFER
11                              Plaintiff,
             v.
12
     WELLS FARGO BANK, N.A.,
13
                                Defendant.
14

15
             Plaintiff, an Ohio resident, filed a complaint establishing this putative class action with
16
     this Court, naming Wells Fargo, who is headquartered in Northern California, as Defendant.
17
     (Dkt. No. 1.) The Court issued an order to show cause why the case should not be transferred to
18
     the Southern District of Ohio (Dkt. No. 27). Based on the parties’ responses to that order, it
19
     appears clear that venue for this matter is most appropriate in the Northern District of California,
20
     rather that the Western District of Washington or the Southern District of Ohio. See 28 U.S.C.
21
     § 1404(a); Decker Coal Co. v. Commonwealth. Edison Co., 805 F.2d 834, 843 (9th Cir. 1986).
22
     Accordingly, the Court TRANSFERS this case to the United States District Court for the
23
     Northern District of California. The Clerk is DIRECTED to take the steps necessary to transfer
24
     this case.
25
     //
26


     ORDER OF TRANSFER
     C21-0112-JCC
     PAGE - 1
            Case 3:21-cv-06984-JSC Document 34 Filed 09/07/21 Page 2 of 2




 1        DATED this 7th day of September 2021.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER OF TRANSFER
     C21-0112-JCC
     PAGE - 2
